Citation Nr: 1021679	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  06-19 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than February 3, 
2004 for grant of service connection for peripheral 
neuropathy of the left upper extremity.  

2.  Entitlement to an effective date earlier than February 3, 
2004 for grant of service connection for peripheral 
neuropathy of the right upper extremity.  

3.  Entitlement to an initial evaluation in excess of 40 
percent disabling for diabetes mellitus.  

4.  Entitlement to an initial evaluation in excess of 20 
percent disabling for peripheral neuropathy of the left lower 
extremity.  

5.  Entitlement to an initial evaluation in excess of 20 
percent disabling for peripheral neuropathy of the right 
lower extremity.  

6.  Entitlement to an initial evaluation in excess of 10 
percent disabling for coronary artery disease with myocardial 
infarction and stent placement, prior to April 5, 2004 and 
after July 31, 2004.  

7.  Entitlement to an initial compensable evaluation for 
vascular hypertension.  

8.  Entitlement to an evaluation in excess of 10 percent 
disabling for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Buck, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  


FINDINGS OF FACT

1.  On April 24, 2004, VA received a claim for service 
connection for "neuropathy" as secondary to diabetes 
mellitus.  

2.  The first report of record of neurologic symptoms of 
either of the Veteran's upper extremities and the first 
diagnosis of peripheral neuropathy of either of the Veteran's 
upper extremities was on VA examination in March 2005.  

3.  Throughout the course of the appeal, the Veteran's 
diabetes mellitus has required a medication regimen that 
includes insulin and other oral medication.  Additionally, 
his diet has been restricted, and his physical activities are 
limited specifically due to his diabetes mellitus.  He visits 
his diabetic care provider roughly every three months.

4.  At no point during the appeal has the Veteran's diabetes 
mellitus resulted in episodes of ketoacidosis or hypoglycemic 
reactions requiring any hospitalizations or twice per month 
visits to a diabetic care provider; and there is no evidence 
that the Veteran's diabetes mellitus results in 
symptomatology or a level of disability not contemplated by 
the schedular criteria.  

5.  Throughout the appeal, the Veteran's peripheral 
neuropathy of the bilateral lower extremities has resulted in 
incomplete paralysis of the left and right sciatic nerves, 
manifested by largely sensory involvement; and there is no 
evidence that the Veteran's peripheral neuropathy of the 
lower extremities results in symptomatology or a level of 
disability not contemplated by the schedular criteria.

6.  At no point during the appeal has the Veteran's 
peripheral neuropathy of the bilateral lower extremities 
resulted in complete paralysis of the sciatic nerves, as the 
evidence does not demonstrate that the foot dangles or drops, 
that there is no active movement possible of muscles below 
the knee, or that flexion of the knee is weakened or lost.

7.  Throughout the appeal, the Veteran's coronary artery 
disease has required continuous medication, and has been 
manifested by METs greater than 7 to 10 with a normal left 
ventricular ejection fraction of 51 to 60 percent.

8.  At no point during the appeal has the Veteran's coronary 
artery disease resulted in dyspnea, fatigue, angina, 
dizziness, or syncope under a workload less than or equal to 
7 METs; there is no evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, nor congestive heart 
failure; and there is no evidence that the Veteran's cardiac 
disability results in symptomatology or a level of disability 
not contemplated by the schedular criteria.  

9.  Throughout the appeal, the Veteran has required 
continuous medication for control of his hypertension.  His 
diastolic pressure has predominantly been between 65 and 75, 
while his systolic pressure has predominantly been between 
120 and 130.  There is no evidence that the Veteran's 
vascular hypertension results in symptomatology or a level of 
disability not contemplated by the schedular criteria.  

10.  The 10 percent rating currently in effect for tinnitus 
is the maximum schedular rating for that disability, whether 
it is perceived in one ear or each ear; and there is no 
evidence that the Veteran's tinnitus results in 
symptomatology or a level of disability not contemplated by 
the schedular criteria.   


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 
3, 2004 for grant of service connection for peripheral 
neuropathy of the left upper extremity have not been met.  38 
U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1(p), 3.114, 3.155(a), 3.400 (2009).

2.  The criteria for an effective date earlier than February 
3, 2004 for grant of service connection for peripheral 
neuropathy of the right upper extremity have not been met.  
38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1(p), 3.114, 3.155(a), 3.400 (2009).

3.  The criteria for an evaluation higher than 40 percent 
disabling for diabetes mellitus have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.119, Diagnostic Code 7913 
(2009).

4.  The criteria for an evaluation higher than 20 percent 
disabling for peripheral neuropathy of the left lower 
extremity have not been met.  38 C.F.R. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.124a, Diagnostic Code 8520 (2009).  

5.  The criteria for an evaluation higher than 20 percent 
disabling for peripheral neuropathy of the right lower 
extremity have not been met.  38 C.F.R. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.124a, Diagnostic Code 8520 (2009).

6.  The criteria for an evaluation higher than 10 percent 
disabling for coronary artery disease with myocardial 
infarction and stent placement, prior to April 5, 2004 and 
after July 31, 2004, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.104, Diagnostic Codes 7005, 7006 (2009).

7.  The criteria for a compensable evaluation for vascular 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.104, Diagnostic Code 7101 (2009).  

8.  There is no legal basis for the assignment of a rating 
higher than 10 percent for tinnitus.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.87, 
Diagnostic Code 6260 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier effective dates

On February 3, 2004, VA received a claim from the Veteran for 
service connection for diabetes mellitus.  This claim did not 
mention peripheral neuropathy.  On April 26, 2004, the RO 
received a claim for service connection for peripheral 
neuropathy as caused by his diabetes mellitus.  Service 
connection was granted for diabetes mellitus and for 
peripheral neuropathy of all four extremities in the rating 
decision on appeal.  The effective date for the grant of 
service connection for diabetes mellitus and for peripheral 
neuropathy of the Veteran's lower extremities is February 3, 
2003.  The effective date assigned for the grant of service 
connection for peripheral neuropathy of the Veteran's upper 
extremities is February 3, 2004.  

In his June 2005 Notice of Disagreement, the Veteran 
contended that the effective date for the grant of service 
connection for peripheral neuropathy of both upper 
extremities should be February 3, 2003, one year prior to 
receipt of his claim by VA.  

Unless otherwise provided, the effective date for an award of 
service connection and disability compensation, based on an 
original claim, is the day following separation from active 
service or the date entitlement arose if the claim is 
received within one year after separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(l); 38 
C.F.R. § 3.400(b)(2).

Under 38 U.S.C. § 5101(a), a specific claim must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  See also 38 C.F.R. § 
3.151(a).  A claim is defined as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action 
indicating intent to apply for one or more benefits under the 
laws administered by VA may be considered an informal claim.  
38 C.F.R. § 3.155(a).  Such informal claim must identify the 
benefit sought.  Id.  

Subject to the provisions of 38 U.S.C.A. § 5101, where 
compensation pension is awarded or increased pursuant to any 
liberalizing Act or administrative issue, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found but shall not be earlier than the effective 
date of the Act or administrative issue.  38 U.S.C.A. 
§ 5110(g); 38 C.F.R. § 3.114.  In no event shall such award 
or increase be retroactive for more than one year from the 
date of application therefore or the date of administrative 
determination of entitlement, whichever is earlier.  Id.  If 
a claim is reviewed at the request of the claimant more than 
1 year after the effective date of the law or VA issue, 
benefits may be authorized for a period of one year prior to 
the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3).

In order for a claimant to be eligible for a retroactive 
payment, the evidence must show that the claimant met all 
eligibility criteria for the liberalized benefit on the 
effective date of the liberalizing law or VA issue and that 
such eligibility existed continuously from that date to the 
date of claim or administrative determination of entitlement.  
See 38 C.F.R. § 3.114(a); see also McCay v. Brown, 9 Vet. 
App. 183, 188 (1996), aff'd, 106 F.3d 1577, 1581 (Fed. Cir. 
1997).  

In May 2001, the regulations were revised to include diabetes 
mellitus in the list of diseases to which the presumption of 
service connection applies for veterans who were exposed to 
an herbicide agent while in service.  66 Fed. Reg. 23,166 
(May 8, 2001).  The effective date of that change was July 9, 
2001.  Id.  

In this case, the Veteran was separated from active service 
in January 1988 and VA first received a claim for VA benefits 
on account of a covered herbicide disease, diabetes mellitus, 
on February 3, 2004.  Just over two months later, on April 
24, 2004, the Veteran submitted a claim for unspecified 
peripheral neuropathy, as secondary to his diabetes mellitus.  

A review of the post-service evidence reveals that the first 
documented report of symptoms of peripheral neuropathy of any 
extremity is in July 2001, in clinical notes from Peterson 
Air Force Base.  These records document the Veteran's report 
that he had no feeling in his feet.  There is no mention of 
neurologic symptoms of either upper extremity.  

March 2003 clinic notes signed by "K.D.", M.D., include 
that the Veteran reported some numbness in his feet present 
for three to four years.  The physician found deep tendon 
reflexes generally absent and vibration sensation absent in 
the feet, questionably present in the ankles, and intact at 
the knees.  The examiner's notes referred only to the lower 
extremities.  Treatment notes later that year, dated in 
September 2003, from by "M.Y.", M.D. document that physical 
examination revealed decreased sensation in a stocking 
distribution in the Veteran's lower extremities.  Again, no 
mention is made of the Veteran's upper extremities.  

A consultation report from Memorial Hospital, dated in April 
2004 and signed by "S.S.", M.D., includes a review of 
symptoms and physical examination results.  The Veteran 
reported that he had numbness and tingling in his feet.  The 
report is negative for neurological symptoms or findings 
relative to the Veteran's upper extremities.  

In March 2005, the Veteran underwent a VA examination in 
conjunction with his claims.  During the examination, the 
Veteran reported that he had suffered hand and foot numbness 
since 1996.  This examination report represents the earliest 
mention of neurologic symptoms of peripheral neuropathy of 
the upper extremities.  Physical examination revealed 
decreased sensation in the upper extremities in a glove 
distribution.  A diagnosis of peripheral neuropathy of the 
upper extremities was noted.

In a letter dated in July 2005, Dr. M.Y. reported that the 
Veteran had been treated at Peterson Air Force Base Clinic 
since November 2000 for peripheral neuropathy.  This letter 
does not specify whether this affected the upper and/or lower 
extremities.  

In the June 2005 rating decision on appeal, the Veteran's 
claim for service connection for diabetes mellitus was 
granted based on the presumptive provision liberalized in 
2001.  In particular, the Veteran served in the Republic of 
Vietnam, and the evidence established the diagnosis of 
diabetes mellitus as of 2001.  Because the Veteran's claim 
for service connection for diabetes mellitus was received 
more than one year after that liberalizing law, the RO 
properly granted service connection for diabetes mellitus 
effective February 3, 2003, one year prior to receipt of his 
claim.  

The claim for peripheral neuropathy was also granted at that 
time.  Separate ratings were assigned for the upper and lower 
extremities.  Effective dates, however, were based on the 
date of receipt of the Veteran's claim, i.e., February 3, 
2004. 

The Veteran argued in his notice of disagreement that the 
2004 effective date for his peripheral neuropathy was 
incorrect.   Instead, he argued, an effective date of 
February 3, 2003 was appropriate, "since all [his] 
conditions existed earlier than that date - most of them 
quite a few years earlier."

During the course of the appeal, in a February 2006 rating 
decision, the agency of original jurisdiction (AOJ) 
determined that the evidence dating from 2001 (at the 
effective date of the liberalizing law) confirmed a diagnosis 
of both diabetes mellitus and associated peripheral 
neuropathy of the lower extremities.  Therefore, the AOJ 
revised the effective date of the grant of service connection 
for the lower extremities to the February 2003 date.  No 
changes were made referable to the effective date of the 
grant of the upper extremities.  The concurrent February 2006 
supplemental statement of the case explained that the 
evidence did not, in fact, confirm a diagnosis of peripheral 
neuropathy of the upper extremities in 2001; therefore, an 
earlier effective date was not warranted.  

The Board has reviewed the evidence of record and finds that 
a diagnosis of peripheral neuropathy of the upper extremities 
was not confirmed at the time that the liberalizing law 
became effective in 2001.  Therefore, the effective date of 
that condition is not eligible for retroactive benefits under 
the provisions regarding grants of service connection based 
on a liberalizing law.  Rather, the date of the claim is the 
appropriate effective date. 

The Veteran's treatment records during the time in question 
are highly probative.  He was receiving regular diabetic 
treatment, and the reports note his complaints thoroughly.  
In particular, during visits in July 2001, March 2003, 
September 2003, and April 2004, the Veteran specifically 
reported neurologic symptoms of his lower extremities.  He 
did not, however, report any symptoms referable to his upper 
extremities at any of these times.   

The first medical documentation of peripheral neuropathy of 
the upper extremities is in the context of the March 2005 VA 
examination.  At that time, the Veteran reported that he had 
numbness of his hands since 1996, and objective findings 
confirmed the diagnosis.  The Veteran is certainly competent 
to describe his symptoms, such as tingling or numbness.  
However, this statement cannot be viewed in isolation of the 
extensive evidence of record, which includes medical records 
specifically referable to the Veteran's neurological health 
during the time in question.  When reviewed in light of that 
evidence, which is negative for complaints or findings 
relative to the upper extremities, the Board finds the 
Veteran's March 2005 statement referable to the duration of 
those symptoms less credible.  The evidence does not support 
a diagnosis of peripheral neuropathy of the upper extremities 
at the time of the liberalizing law in 2001.  Therefore, the 
effective date for service connection for that disability 
cannot be tied to the grant of service connection for 
diabetes mellitus.

Referable to the Veteran's contention that the effective date 
should be in 2003, because he did have the disability long 
prior to that, the Board notes that even assuming that to be 
true, the effective date of an award of service connection is 
not based on the date of the earliest medical evidence 
demonstrating a diagnosis or a causal connection, but on the 
date that the application upon which service connection was 
eventually awarded was filed with VA.  Lalonde v. West, 12 
Vet. App. 377, 382 (1999).  Here, the Veteran submitted his 
claim for peripheral neuropathy in April 2004.  The AOJ has 
granted an effective date in February 2004, two months prior 
to that date.  The earliest possible effective date has 
already been assigned.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt provision does not apply.  An 
effective date prior to February 3, 2004 for the grant of 
service connection for peripheral neuropathy of the upper 
extremities is denied.

Disability Evaluations 

The Veteran seeks higher initial ratings for several of his 
service-connected disabilities.  Such evaluations are 
determined by the application of VA's Schedule for Rating 
Disabilities, which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In determining the severity of a disability, the Board is 
required to consider the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the Veteran, as well as 
the entire history of the Veteran's disability.  38 C.F.R. §§ 
4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

This appeal stems from the initial rating assigned for 
diabetes, peripheral neuropathy of the lower extremities, 
coronary artery disease, vascular hypertension, and tinnitus.  
In such cases, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

Diabetes mellitus

Service connection for diabetes mellitus was granted by 
rating decision in June 2005.  While initially rated at 20 
percent disabling, the AOJ increased that rating to 40 
percent during the course of the appeal, effective from the 
date of the grant of service connection.  

Under the criteria for the endocrine system, and specifically 
diabetes mellitus, a 40 percent rating is assigned when the 
disability requires insulin, restricted diet, and regulation 
of activities.  38 C.F.R. § 4.119, DC 7913.  A 60 percent 
rating is warranted for diabetes mellitus requiring insulin, 
restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately rated.  Id.  A 100 percent rating 
is assigned for diabetes mellitus requiring more than one 
daily injection of insulin, restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
rated.  Id.

The evidence confirms that the Veteran currently takes 
insulin for treatment of his diabetes mellitus, as well as 
other oral medication, such as Avandia.  See March 2005 VA 
examination report; see also, private physician statement, 
July 2005.  Additionally, the record demonstrates that the 
Veteran's diet is restricted, to reduce sugar and salt 
intake, as well as to lower cholesterol.  See, e.g., private 
physician's record, March 2003.  His private physician also 
confirmed in July 2005 that the Veteran's activities were 
restricted to manage and prevent hypoglycemic events.  These 
facts support the currently assigned 40 percent rating. 

The requisites for the ratings above 40 percent, however, 
have not been met.  Although the Veteran meets some of the 
criteria for the 60 percent rating, in that he requires 
insulin, a restricted diet, and the regulation of activities, 
the record does not confirm the additional requirements for 
the higher ratings.  The Veteran specifically denied 
experiencing episodes of ketoacidosis in his VA examination 
in March 2005.  The concurrent treatment records do not 
contradict this report.  While he experienced some episodes 
of hypoglycemia in March 2003, none required hospitalization, 
and his physician noted that they were not significant.  In 
April 2004, he denied any further episodes.  Additionally, 
the record does not show that the Veteran sees his diabetic 
care provider twice monthly.  Rather, he has consistently 
noted that he sees his provider once every three months.  The 
records do not include any recommendations by physicians that 
he be seen more frequently.  Therefore, it cannot be said 
that his symptoms more nearly approximate those contemplated 
by the 60 percent rating. 

Similarly, although the Veteran has some symptoms referenced 
in the criteria for the 100 percent rating, the remaining 
criteria are not present.  For example, the Veteran's 
activities are regulated and he also has compensable 
complications, including peripheral neuropathy and coronary 
artery disease.  As noted above, however, the record reflects 
no episodes of ketoacidosis, nor any hospitalizations due to 
his diabetes.  He maintains far less than weekly visits to 
his diabetic care provider.  This disability picture, 
therefore, does not more nearly approximate that contemplated 
by the maximum rating.  Instead, it fits squarely in the 40 
percent rating category.

The Board observes that Note (1) to DC 7913 provides that 
compensable complications of diabetes are to be rated 
separately unless they are part of the criteria used to 
support a 100 percent rating (under DC 7913).  In this case, 
service connection has already been established for the 
Veteran's currently diagnosed diabetic peripheral neuropathy 
of the upper and lower extremities, as well as his coronary 
artery disease, hypertension, and impotence, all of which 
were found to be secondary to his diabetes mellitus.  
Additionally, he is in receipt of special monthly 
compensation for loss of use of a creative organ.  Therefore, 
as separate ratings are already in effect for those 
complications, they will not further be discussed in this 
context, so as to avoid pyramiding.  See 38 C.F.R. § 4.14 
(the evaluation of the same manifestations under various 
diagnoses is to be avoided).  

Staged ratings have been considered; however, they are not 
found to be appropriate in this instance.  See Fenderson v. 
West, supra.  The Veteran's symptoms and treatment have 
remained relatively stable.  As the Board has explained, his 
constellation of symptoms have not increased to the point of 
warranting higher ratings at any point during the appeal.  

The Board has also considered whether the evidence of record 
raises the matter of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1), and specifically finds that it does not.  That 
regulation applies when the rating schedule is inadequate to 
compensate for the average impairment of earning capacity for 
a particular disability.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional or unusual disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

Here, the rating criteria found in DC 7913 reasonably 
describe the Veteran's disability level and symptomatology.  
They account for his medication regimen, as well as his 
limitations in diet and activities.  Furthermore, the 
competent evidence does not demonstrate that his diabetes 
mellitus causes marked interference with his activities of 
daily living, over and above what it is contemplated by the 
schedule.  The Board recognizes that the Veteran has reported 
missing 10 to 12 days of work over the course of a year due 
to his health.  This is not insignificant; however, the 
evidence specific to his diabetes mellitus does not show that 
it interferes with his ability to otherwise maintain a full-
time job.  His disability has not required frequent 
hospitalizations, nor has it otherwise produced impairment 
unrecognized by the schedule.  

On the whole, the evidence does not support the proposition 
that the Veteran's service-connected diabetes mellitus 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and warrant the assignment of an 
extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  Rather, his disability picture is 
contemplated by the rating schedule, and the schedular 
evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Referral for extraschedular consideration is not 
warranted.

Peripheral neuropathy - Lower Extremities

The Veteran also seeks a higher initial rating for his 
service-connected bilateral peripheral neuropathy of the 
lower extremities.  The June 2005 rating decision on appeal 
established service connection for these disabilities and 
assigned separate 10 percent ratings for the right and left 
lower extremities respectively, under 38 C.F.R. § 4.124a, DC 
8520.  Because the evidence with respect to both extremities 
has been relatively uniform in nature, the disabilities will 
be discussed together.  This is done for ease of discussion 
and is not intended to combine the disabilities into one 
disability with one rating.

Complete paralysis of the sciatic nerve, where the foot 
dangles or drops, there is no active movement possible of 
muscles below the knee, flexion of the knee weakened or lost, 
is rated as 80 percent disabling.  38 C.F.R. § 4.124a, DC 
8520.  Severe, moderately severe, moderate, and mild 
incomplete paralysis of the sciatic nerve is rated as 60, 40, 
20, and 10 percent disabling, respectively.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See Note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).  The rating schedule does not define the terms 
"mild," "moderate," or  "severe" as used in this 
diagnostic code.  Instead, adjudicators must evaluate all of 
the evidence and render a decision that is "equitable and 
just."  38 C.F.R. § 4.6.

A March 2003 clinical note documents that upon examination of 
the Veteran's lower extremities, his deep tendon reflexes 
were generally absent, as was vibration in his feet.  
Sensation was intact at 5 of the 10 sites tested.  The 
physician emphasized to the Veteran that controlling his 
blood sugar was important in the effort to prevent and even 
halt such complications of diabetes mellitus.  Clinical notes 
from September 2003, signed by Dr. M.Y., document that the 
Veteran had sensation decreased in a stocking distribution in 
the lower extremities.  Later, in an April 2004 diabetic 
consult at Memorial Hospital, the Veteran was noted to have 
good distal pulses in the lower extremities, and normal 
strength.  Clinical notes from Dr. S.S., also in April 2004, 
document that the Veteran reported numbness and tingling in 
his feet.  Dr. S.S. found him to have equal bilateral 5 out 
of 5 strength in all extremities.  In July 2004 clinical 
notes by Dr. C.M., findings included that the Veteran had 
equal, 5 out of 5 motor strength and no sensory deficits.  

In March 2005, the Veteran underwent a VA examination.  He 
was noted to walk with a normal gait, and no abnormalities 
were found with respect to his feet.  Muscle strength was 
again 5 out of 5, and he was found to have decreased 
sensation to pin prick in a stocking distribution.  All 
objective findings were noted to be sensory.

The Board finds that based on the record, the Veteran's 
symptoms are largely sensory in nature, and represent 
incomplete paralysis.  Specifically, the symptoms indicative 
of complete paralysis of the sciatic nerve, such as where the 
foot dangles or drops, or where there is no active movement 
possible of the muscles below the knee, or where flexion of 
the knee is weakened or lost, are not documented in this 
record.  Furthermore, apart from one finding in 2003 that he 
had absent reflexes, the remaining evidence shows decreased 
sensation only.  There are no findings of reduced strength in 
the lower extremities.  Pulses have appeared to be normal.  

Because the Veteran's peripheral neuropathy of the lower 
extremities results in largely sensory involvement, the 
rating assigned should be no more than moderate, which in the 
case of the sciatic nerve, is 20 percent disabling.  Thus, 
the Veteran's current 20 percent ratings are appropriate.

Staged ratings pursuant to Fenderson v. West, supra, have 
been considered; however, the level of severity of the 
Veteran's bilateral peripheral neuropathy appears to have 
remained relatively stable throughout the course of the 
appeal.  Thus, staged ratings are not necessary.

Referable to the propriety of referring this claim for 
extraschedular consideration, the Board finds that the 
Veteran's peripheral neuropathy does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  The Veteran has mainly sensory symptoms that are 
specifically contemplated by the rating schedule.  Though he 
has missed approximately 10-12 days of work due to his 
diabetes mellitus and its complications, including his 
peripheral neuropathy, he has continued to work full-time as 
a librarian.  He has not required hospitalizations or other 
experienced other symptoms not contemplated by the rating 
schedule.  Therefore, a referral for extraschedular 
consideration is not appropriate.

Here, the AOJ has assigned a rating of 20 percent disabling 
for each sciatic nerve, corresponding to moderate incomplete 
paralysis.  Because there is no basis for a rating higher 
than that already assigned, the appeal must be denied.  




Coronary Artery Disease

Service connection has been established for coronary artery 
disease (CAD), status post myocardial infarction.  Initially, 
in the rating decision on appeal, one 10 percent rating was 
assigned for this disability, combined with the Veteran's 
hypertension.  In a February 2006 rating decision, the AOJ 
assigned separate ratings for the two disabilities and also 
granted a temporary total evaluation for CAD from April 5, 
2004 to July 31, 2004, to account for recovery from the 
Veteran's myocardial infarction.  Currently, a 10 percent 
evaluation is in effect for the Veteran's CAD both prior to 
and after that period of recovery. 

The applicable rating criteria are found at 38 C.F.R. 
§ 4.104, DCs 7005 and 7006.  Other than that a 100 percent 
evaluation is to be assigned during the three months 
following a myocardial infarction, the criteria under these 
two diagnostic codes are identical.  Id.  Evaluations depend, 
at least in part, on the workload that results in certain 
symptoms.  This workload is expressed in metabolic 
equivalents (METs).  

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2).

As noted, the Veteran's current disability evaluation is 10 
percent.  Under the applicable criteria, that evaluation 
accounts for situations where a workload of greater than 7 
METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication is required.  Id.  

The next higher evaluation of 30 percent is assigned where a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  Id.  

A 60 percent rating is assigned where there is more than one 
episode of acute congestive heart failure in the past year, 
or a workload of greater than 3 METs but not greater than 5 
METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; where there is left ventricular dysfunction with 
an ejection fraction of less than 30 percent to 50 percent.  
Id.  

The maximum 100 percent rating is assigned for documented 
coronary artery disease (DC 7005) or myocardial infarction 
(DC 7006) resulting in chronic congestive heart failure, or; 
workload of 3 METs or less results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; there is left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  Id.  

The Board has reviewed all evidence of record and finds that 
the Veteran's current 10 percent rating for CAD is 
sufficient.  In particular, the record shows that a workload 
of 7 or less METs does not result in the Veteran suffering 
dyspnea, fatigue, angina, dizziness, or syncope.  
Specifically, myocardial imaging results from May 2004 
include that the Veteran sustained treadmill exercise per the 
Bruce protocol for six and one-half minutes with no chest 
pain and 10.1 METs.  The report from the March 2005 VA 
examination included findings that the Veteran's current METs 
were greater than 7 to 10.  

Nor does the record show that the Veteran has left 
ventricular dysfunction with an ejection fraction of 50 
percent or less.  For example, an April 2004 discharge 
summary from Memorial Hospital documents that the Veteran 
suffered a non Q wave myocardial infarction during gastric 
bypass surgery that same month.  It was noted that his 
ejection fraction was 60 percent.  Testing in May 2004 showed 
normal left ventricular size and wall motion with an 
estimated left ventricular ejection fraction of 51 to 60 
percent, which was noted to be normal.  The record is also 
negative for any evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, echocardiogram, or X-ray, or 
episodes of congestive heart failure.  This disability 
picture, therefore, is appropriately rated at 10 percent.  

The Board has considered whether referral for an 
extraschedular rating is appropriate in this case and finds 
expressly that it is not.  The rating schedule adequately 
captures the level of functioning that the Veteran is capable 
of achieving.  He has not required frequent hospitalizations 
due to this disability.  Rather, during an elective 
procedure, he sustained a myocardial infarction, which was 
later shown to have no lasting effect on his cardiac 
function.  Furthermore, he has not described experiencing 
symptoms outside the realm of the rating schedule.  The 
Veteran has not alleged that he misses work due to this 
disability.  Overall, the rating schedule is adequate to 
compensate this Veteran for this disability.

In short, there is no evidence of record at any point during 
the appeal showing that the criteria for a rating greater 
than 10 percent disabling have been met for the Veteran's 
coronary artery disease.  For these reasons, the appeal must 
be denied.  

Hypertension

Service connection was established for hypertension in the 
June 2005 rating decision on appeal.  As noted above, a 
separate evaluation was assigned by the AOJ in February 2006.  
That evaluation, however, was noncompensable.  The applicable 
rating criteria are found at 38 C.F.R. § 4.104.  

Notably, in every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.    

A 10 percent evaluation is assigned for hypertensive vascular 
disease with diastolic pressure predominantly 100 or more, 
or; systolic pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires continuous 
medication for control.  38 C.F.R. § 4.104, Diagnostic Code 
7101.  A 20 percent evaluation is assigned for hypertensive 
vascular disease with diastolic pressure predominantly 110 or 
more, or; systolic pressure predominantly 200 or more.  Id.  
Hypertensive vascular disease with diastolic pressure 
predominantly 120 or more is rated 40 percent disabling.  Id.  
Hypertensive vascular disease with diastolic pressure 
predominantly 130 or more is rated 60 percent disabling.  Id.  

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id. at Note (1).  For purposes of this 
section, the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Id.

There are numerous blood pressure measurements recorded in 
the claims file.  Other than during performance of a 
treadmill stress test, where the maximum systolic pressure 
was measured as 200 mm. Hg., the evidence does not confirm 
that the Veteran's diastolic pressure has been measured at 
greater than 85 mm. Hg.  In fact, over the course of the 
appeal, his diastolic pressure has predominantly been in the 
65 to the 75 range.  Regarding the Veteran's systolic 
pressure, the records do no document one greater than 150 mm. 
Hg.  Rather, it has predominantly been in the 120 to 130 
range.  During the March 2005 VA examination, the Veteran's 
blood pressure was measured three times at 100 over 70.  

The Veteran does require continuous medication for control of 
his hypertension.  See, e.g., VA examination report, March 
2005, indicating use of Aciphex and Lisinopril for 
hypertension.  However, the evidence of record does not show 
that he has had a history of diastolic pressure even 
approaching 100 mm Hg. or a systolic pressure predominantly 
160 mm. Hg. or greater.  For that reason, a compensable 
rating for vascular hypertension is not warranted at any 
point during the appeal.

The Board has considered whether this disability should be 
referred for extraschedular consideration.  However, on 
review of the evidence, the Board finds that such referral is 
not warranted.  The Veteran's hypertension is controlled 
through medication.  He has not alleged that he has missed 
work due to this disability, nor has he required frequent (or 
any) hospitalizations.  The evidence does not document any 
unusual  symptoms or effects of his hypertension that would 
warrant moving outside the schedule.  The level of severity 
is not such that a compensable evaluation is supported, nor a 
referral warranted. 

Tinnitus

The Veteran's tinnitus is currently rated at 10 percent.  In 
a July 2009 statement, his representative argued that more 
than one rating should be assigned for the Veteran's 
tinnitus, as he experiences it in both ears.  In support of 
this argument, the representative cited to Smith v. 
Nicholson, 19 Vet. App. 63 (2005), a case by the Court of 
Appeals for Veterans Claims (CAVC) which held that two 
ratings were appropriate.  That case, however, was later 
reversed by the Federal Circuit in Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006).  The U.S. Supreme Court denied a 
petition for certiorari.  Smith v. Nicholson, 127 S.Ct. 1147 
(2007).  Given that the Federal Circuit's holding in Smith is 
now settled law, the argument proposed by the Veteran's 
representative cannot prevail.  

The Veteran has not alleged, nor does the record support, any 
basis for considering an extraschedular evaluation in this 
instance.  As the maximum schedular rating has been assigned 
for the Veteran's tinnitus, his appeal must be denied as a 
matter of law.  

In summary, the preponderance of evidence is against 
assigning a compensable rating for the Veteran's vascular 
hypertension and against ratings higher than those already 
assigned for his diabetes, peripheral neuropathy of the lower 
extremities, CAD, and tinnitus.  The evidence as to the 
issues on appeal is not so evenly balanced so as to allow 
application of the benefit of the doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits pursuant to 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  In March, May, 
and October 2004, the AOJ sent letters to the Veteran 
providing the notice required for his initial claims of 
service connection.  Service connection was subsequently 
granted, and the Veteran appealed the initial ratings and 
selected effective dates assigned.  In cases such as this, 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
490 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Veteran bears the burden of demonstrating any prejudice 
from defective (or nonexistent) notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008).   That burden has not been met in this case, as 
neither the Veteran nor his representative has alleged such 
prejudice.  Regardless, in letters dated in March 2006 and 
June 2008, the AOJ notified the Veteran of the process by 
which disability ratings and effective dates are determined.  
The Veteran was given the opportunity to submit additional 
information.  The claims were subsequently readjudicated in 
the August 2008 supplemental statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant notification letter followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  The Veteran has been 
adequately notified of the information and evidence necessary 
to substantiate his claims for higher ratings and earlier 
effective dates.

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The AOJ 
attempted to obtain the Veteran's service treatment records; 
however, in April 2005, it determined that those records were 
unavailable.  Regardless, presumptive service connection was 
established on the basis of the Veteran's confirmed service 
in Vietnam.  As this appeal concerns the appropriate 
effective dates and disability evaluations for his service-
connected disabilities, the service treatment records are not 
relevant.  

In conjunction with his claims, the Veteran has submitted 
relevant medical records from military medical facilities at 
which he has received treatment since his separation from 
service.  Also of record are examination results from the 
Veteran's contact with a life insurance company and records 
of treatment from Pikes Peak Cardiology and Memorial Hospital 
of Colorado Springs.  Neither the Veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claims that has not 
been obtained.  

VA afforded the Veteran an examination in March 2005 that 
addressed all disabilities that are the subject of this 
appeal.  The Veteran's representative has argued that 
additional examination is required because the length of time 
that has elapsed since the 2005 examination.  The Board 
recognizes that when available evidence is too old for an 
adequate evaluation of a veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In this case, 
however, the Board finds that the available evidence is 
adequate for rating purposes.  The Veteran has not alleged, 
either through his representative or on his own, that his 
disabilities have worsened since his examination, nor do the 
records confirm the same.  Therefore, further delay of this 
appeal is not necessary.  The duty to assist has been 
fulfilled.


ORDER

An effective date earlier than February 3, 2004 for grant of 
service connection for peripheral neuropathy of the left 
upper extremity is denied.  

An effective date earlier than February 3, 2004 for grant of 
service connection for peripheral neuropathy of the right 
upper extremity is denied.  

An initial evaluation in excess of 40 percent disabling for 
diabetes mellitus is denied.  

An initial evaluation in excess of 20 percent disabling for 
peripheral neuropathy of the left lower extremity is denied.  

An initial evaluation in excess of 20 percent disabling for 
peripheral neuropathy of the right lower extremity is denied.  

An evaluation in excess of 10 percent disabling for coronary 
artery disease, with myocardial infarction and stent 
placement prior to April 5, 2004 and after July 31 2004 is 
denied.  

A initial compensable evaluation for vascular hypertension is 
denied.  

An evaluation in excess of 10 percent disabling for tinnitus 
is denied.  



__________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


